IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41927

STATE OF IDAHO,                  )                      2014 Unpublished Opinion No. 668
                                 )
     Plaintiff-Respondent,       )                      Filed: August 14, 2014
                                 )
v.                               )                      Stephen W. Kenyon, Clerk
                                 )
PETER TREJO MORA, aka PETER MORA )                      THIS IS AN UNPUBLISHED
TREJO, PETER TREJO MARA, PETE    )                      OPINION AND SHALL NOT
MORA,                            )                      BE CITED AS AUTHORITY
                                 )
     Defendant-Appellant.        )
                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Molly J. Huskey, District Judge.

       Judgment of conviction and unified life sentence, with a minimum period of
       confinement of ten years, for rape, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Peter Trejo Mora, aka Peter Mora Trejo, Peter Trejo Mara, Pete Mora pled guilty to rape.
I.C. § 18-6101. In exchange for his guilty pleas, additional charges were dismissed including an
allegation that Mora was a persistent violator. The district court sentenced Mora to a unified life
term, with a minimum period of confinement of ten years. Mora filed an I.C.R. 35 motion for
reduction of his sentence, which the district court denied. Mora appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Mora’s judgment of conviction and sentence are affirmed.




                                                   2